Exhibit 10(b)

LOGO [g228378g48l75.jpg]

 

James H. Dennedy    Agilysys, Inc. President & Chief Executive Officer   
28925 Fountain Parkway    Solon, OH 44139    Tel 440 519 8687    Fax 440 519
8643    www.agilysys.com

September 16, 2011

Mr. Kyle Badger

156 Kenilworth Avenue

Glen Ellyn, Illinois 60137

Dear Kyle:

We are pleased to extend an offer of employment for the position of Senior Vice
President and Assistant General Counsel with Agilysys, Inc. You will be working
in the Alpharetta, Georgia facility, reporting directly to me.

As a member of the senior management team, you will be eligible for the
following compensation and benefits:

 

  •  

Starting annual base salary of $240,000.

 

  •  

Annual target FY12 incentive of $120,000, paid annually upon the filing of the
Agilysys Form 10-K. The terms of your annual incentive are attached as Exhibit
A.

 

  •  

A long-term incentive award equal to 50% of your annual base salary, awarded
half in Stock Settled Stock Appreciation Rights and half in shares of Restricted
Stock on your date of hire, based on the market value of Agilysys shares for
Restricted Stock and on a Black Scholes value for SSARs (assuming a $9 stock
price, this value is $5.66 per share). Each award will vest in one third
increments beginning March 31, 2012. The forms of these grant agreements are
attached as Exhibit B.

 

  •  

The forms of these grant agreements are attached as Exhibit B.

 

  •  

Full participation in the Agilysys, Inc. health, life insurance, paid time off
(PTO), 401(K) and profit sharing plans. In addition, you will be eligible to
receive an Executive Life Insurance Policy, equal to two times your targeted
base salary and annual incentive.

 

  •  

20 PTO days (not inclusive of designated holidays) for each full calendar year
of employment.

 

  •  

The relocation assistance package that is summarized on attached Exhibit C.



--------------------------------------------------------------------------------

Mr. Kyle Badger

September 16, 2011

Page 2

 

  •  

Severance and change of control benefits as outlined in your Employment
Agreement, which is attached as Exhibit D and will replace any severance
pursuant to Agilysys’ severance policies.

 

  •  

An award of 3,000 shares of restricted stock made on your date of hire, vesting
at the rate of 20% on March 31, 2012 and 40% each on March 31, 2013 and 2014.

This offer requires that you sign an Insider Trading Policy, Non-Disclosure
Agreement and Business Ethics Policy. You must also complete the Employment
Application enclosed with this employment package. This offer of employment with
Agilysys, Inc. is also contingent upon Agilysys’ receipt of negative drug screen
results, to which you must consent (forms enclosed). Also, Agilysys participates
in the E-Verify Internet based system operated by the Department of Homeland
Security (DHS) in partnership with the Social Security Administration (SSA) to
electronically determine employment eligibility of new hires and validity of
Social Security Numbers. You will be required to complete a Form I-9 and furnish
proof of your identity and eligibility to be employed in the United States.

Please follow the instruction sheet in this employment package to ensure the
steps for your on-boarding are completed in a timely manner. All new employees
are required to enroll to have pay deposited directly into accounts of their
choice. All pay stubs are electronic and available to view or print via the
Agilysys intranet.

We look forward to having you join the Agilysys management team. Please confirm
your acceptance of this offer no later than Friday, September 23, 2011. f you
have any further questions, please don’t hesitate to contact me at 440.519.8687
or Kathleen Weigand at 440.519.8634.

 

Sincerely,    Jim Dennedy President and Chief Executive Officer

Enclosure: Agilysys Employment Documents and CD

This offer letter and the information contained herein do not in any way
constitute, and should not be construed, as a contract of employment between the
employer and the employee or a promise of employment for any specified length of
time. No employee of the company is authorized to offer any agreement, oral or
written, for employment for any specified period of time or to make any
agreement contrary to the company’s policies.

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Kyle Badger, as Senior Vice President and Assistant General Counsel, you are a
valuable Agilysys employee, and we expect you to make a significant contribution
to Agilysys’ success. As a result, Agilysys, Inc. (“Agilysys”) wishes to employ
you during the following years under the terms of this Agreement.

1. Employment Period. You will be employed by Agilysys for the period beginning
on October 31, 2011, and ending with the Termination Date as defined in
Paragraph 5, below (the “Employment Period”).

2. Position. You shall initially be employed in the position set forth above,
with the duties and responsibilities customarily associated with that position.
From time to time, Agilysys may determine that it is in Agilysys’ best interest
to add to, subtract from, or otherwise change your duties and responsibilities,
or change or eliminate your title.

3. Best Efforts. You shall devote all of your business time and attention to
your duties as an employee of Agilysys. You shall use your best efforts,
energies, and skills to advance the business of Agilysys, to further and improve
its relations with suppliers, customers and others, and to keep available to
Agilysys the services of its employees. You shall perform your duties in
compliance with all laws and Agilysys’ published policies, including ethical
standards set forth in the Code of Business Conduct.

4. Compensation. Your compensation will be pursuant to Agilysys’ standard
programs in effect from time to time. Agilysys reserves the right, however, in
its sole discretion, to impose salary reduction, and/or other cost reduction
programs, which may reduce your targeted cash compensation (provided that any
such program is not discriminatory and treats you the same as other Agilysys
employees holding similar positions). You shall be eligible to participate in
any and all employee benefit plans made available from time to time to Agilysys
employees generally.

5. Termination. Your employment may be terminated for Cause by Agilysys,
voluntarily by you, or without Cause by Agilysys. The last date of your
employment as a result of termination for any of these reasons is the
“Termination Date.”

A. Termination for Cause and Voluntary Termination. If your employment
terminates for any of the following reasons: (a) your death, disability, or
legal incompetence; (b) the issuance by Agilysys of a notice terminating your
employment “for Cause” (which, for these purposes, means: (i) breach of any term
of this Agreement or any other duty to Agilysys; (ii) dishonesty, fraud, or
failure to abide by the published ethical standards, conflict of interest, or
other policies of Agilysys; (iii) your conviction for any felony crime, or for
any other crime involving misappropriation of money or other property of
Agilysys; (iv) misconduct, malfeasance or insubordination; or (v) gross failure
to perform under this Agreement (not including simply a failure to attain
quantitative targets); or (c) you voluntarily resign your employment, then your
salary will end on the Termination Date.



--------------------------------------------------------------------------------

B. Termination Without Cause. If your employment is terminated by Agilysys for
any reason other than those identified in Paragraph 5.A., above, upon signing a
release, you will be paid a severance (“Severance Payments”) equal to one
(1) year regular base and target annual incentive salary (if applicable), which
will be at the rate applicable to you at the time your employment terminates and
will be paid during regular pay intervals during the one (1) year period
(“Severance Period”). In case of termination without Cause, you will be eligible
to continue to participate in applicable medical and dental coverage program(s)
available to Agilysys employees for the duration of the Severance Period. You
will not otherwise be eligible for severance under any Agilysys severance plan.

C. Position. If (i) Agilysys changes your position such that your
responsibilities or compensation are substantially lessened, or (ii) if you are
not promoted to Senior Vice President and General Counsel by March 31, 2012 for
any reason other than for Cause as defined in this Agreement (referred to as a
“Change of Position”), then you may, within 30 days of such Change of Position,
give Agilysys written notice that you are terminating your employment for this
reason. Such termination for Change of Position will be deemed a termination by
Agilysys without Cause for purposes of this Agreement and you shall be entitled
to the Severance Payments described in Paragraph 5.B., above.

D. Change of Control. If there is a change of control of Agilysys, as defined by
Section 409(A) of the Internal Revenue Code within the first two years of your
employment with Agilysys, and within the same two-year period your employment
with Agilysys or its successor is terminated without cause, then you will be
paid a severance equal to two (2) years regular base and target annual incentive
salary (if applicable), which will be at the rate applicable to you at the time
your employment terminates and will be paid during regular pay intervals during
the two (2) year period, provided that all such payments shall be made in
accordance with the then effective rules and regulations under Section 409(A) of
the Internal Revenue Code if different from the payout described in this
Paragraph 5.D. You will not otherwise be eligible for severance under any
Agilysys severance plan or any other provision of this Agreement.

6. Confidential Information. During the course of your employment, you have
learned, and will learn, various proprietary or confidential information of
Agilysys and/or its related and affiliated companies (including the identity of
customers and employees; vendor information; marketing information and
strategies; sales training techniques and programs; product development and
design; acquisition and divestiture opportunities and discussions; and data
processing and management information systems, programs, and practices). You
shall use such information only in connection with the performance of your
duties to Agilysys and agree not to copy, disclose, or otherwise use such
information or contest its confidential or proprietary nature. You agree to
return any and all written documents containing such information to Agilysys
upon termination of your employment.



--------------------------------------------------------------------------------

7. Restrictive Covenants.

A. No Hiring. During the Employment Period and for 12 months thereafter, you
agree not to employ or retain, have any other person or firm employ or retain,
or otherwise participate in the employment or retention of any person who was an
employee or consultant of Agilysys at any time during the 12 months preceding
the end of the Employment Period.

B. Non-Competition. In the event that (i) Agilysys terminates your employment
for Cause or (ii) you voluntarily terminate your employment with Agilysys for
any reason other than Change of Position, you agree that for a period of
12 months after such termination you will not be employed by, own, manage,
operate, or control, or participate, directly or indirectly, in the ownership,
management, operation, or control of, or be connected with (whether as a
director, officer, employee, partner, consultant, or otherwise), any business
which competes with the business of Agilysys, including but not limited to the
sale of information technology products and services, enterprise computer
systems, and related consulting, integration, maintenance and professional
services (the “Non-compete Obligation.”)

C. In the event that (i) Agilysys terminates your employment for any reason
other than for Cause or (ii) you terminate your employment for reasons of Change
of Position, then the above Non-Compete Obligation will not apply to you, unless
Agilysys, at its option, elects to extend the Non-Compete Obligation to you for
up to a twelve-month period (“Non-Competition Period”), in which case Agilysys
will pay your regular base and target incentive salary (if applicable), in
accordance with regular payroll practices (the “Non-Competition Payments”),
during the Non-Compete Period.

Any Non-Competition Payments made to you will be in lieu of Severance Payments.
To the extent the Non-Competition Period is shorter than the Severance Period
applicable to you, if any, Severance Payments, if applicable to you, will be
made to you for the duration of the remainder of the Severance Period after the
end of the Non-Competition Period. All decisions as to (i) whether to extend to
you the Non-Compete Obligation (and therefore, whether to make Non-Competition
Payments to you); and (ii) the duration of any such Non-Compete Period, shall be
within the sole discretion of Agilysys, and will be communicated to you at the
time of termination. The Non-Competition Payments described in this subparagraph
C. apply only to termination of your employment by Agilysys for reasons other
than for Cause, or if you terminate your employment for reasons of Change of
Position.

It is understood and acknowledged that any Non-compete Obligation arising under
Paragraph 7 shall be in addition to any other obligations on your part under
this Agreement, including but not limited to the confidentiality and no-hiring
provisions of Paragraphs 6 and 7.A., above.



--------------------------------------------------------------------------------

8. Assignment of Inventions. Agilysys by law is entitled to all rights, ideas,
inventions and works of authorship relating to its business that are made by its
employees during the scope of their work, whether or not conceived during
regular business hours, for Agilysys when using Agilysys resources. You agree to
promptly and fully disclose to Agilysys all ideas, inventions, discoveries,
creations, designs, methods, and other technology and rights (and any related
improvements or modifications thereof), whether or not protectable under any
form of legal protection afforded to intellectual property (collectively,
“Innovations”), relating to any activities or proposed activities of Agilysys
and its affiliates and subsidiaries, conceived or developed by you (alone or
jointly with others) during your employment, whether or not conceived during
regular business hours. Such Innovations shall be the sole property of Agilysys.
To the extent possible, such Innovations shall be considered a Work Made for
Hire under the U.S. Copyright Act. To the extent the Innovations may not be
considered such a Work Made for Hire, you agree to automatically assign to
Agilysys, at the time of creation of such Innovations, any right, title, or
interest that you may have in such Innovations. You further agree that you will
execute such written instruments, and perform any other tasks as may be
necessary in the opinion of Agilysys to obtain a patent, register a copyright,
or otherwise protect or enforce Agilysys’ rights in such Innovations.

9. Specific Performance and Injunctive Relief. You acknowledge that Agilysys
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced, that monetary damages will not provide an adequate remedy
to Agilysys, and that Agilysys is entitled to an injunction (preliminary,
temporary, or final) restraining any violation of this Agreement (without any
bond or other security being required), or any other appropriate decree of
specific performance. Such remedies are not exclusive and shall be in addition
to any other remedy which Agilysys may have.

10. Severability and Reformation. The provisions of Paragraphs 6 through 10 of
this Agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period. Any paragraph,
phrase, or other provision of this Agreement that is determined by a court of
competent jurisdiction to be overly broad in scope, duration, or area of
applicability or in conflict with any applicable statute or rule shall be
deemed, if possible, to be omitted from this Agreement. The invalidity of any
portion hereof shall not affect the validity of the remaining portions.

11. Assignment.

(a) This Agreement is personal to you, and cannot be assigned by you to any
other party.

(b) This Agreement shall inure to the benefit of, and be binding upon and
enforceable by Agilysys, and by its successors and assigns. This Agreement may
be assigned by Agilysys, without your consent, to a third party (“Assignee”) in
connection with the sale or transfer of all or substantially all of Agilysys’
business, or any division or unit thereof, whether by way of sale of stock, sale
of assets, merger or other transaction. Such assignment by Agilysys will not
constitute nor be deemed a termination of your employment by Agilysys, and will
not give rise to any rights under Paragraph 5 of this Agreement. After such
assignment, any further rights which you have under this Agreement will be the
responsibility of the Assignee.



--------------------------------------------------------------------------------

12. General. This Agreement constitutes our full understanding relating to your
employment with Agilysys, and replaces and supersedes any and all agreements,
contracts, representations or understandings with respect to your employment
(collectively, “Prior Agreements”). This Agreement is governed by and is to be
construed and enforced in accordance with the internal laws of the State of
Ohio, without giving effect to principles of conflicts of law. In the event of a
conflict between the terms hereof and the provisions of Agilysys’ Employee
Handbook or its Policies and Procedures, the terms hereof shall control;
otherwise, the provisions of the Employee Handbook shall remain applicable to
your employment relationship. This Agreement may not be superseded, amended, or
modified except in a writing signed by both parties.

In witness whereof the parties have executed this Agreement this 12th day of
October, 2011.

 

AGILYSYS, INC.    By:  Jim Dennedy President and Chief Executive Officer   
By:  Kyle Badger



--------------------------------------------------------------------------------

Relocation Assistance

Agilysys will pay the following out-of-pocket expenses, supported by third-party
receipts, in connection with your relocation:

 

  •  

The out-of-pocket costs incurred in connection with the moving of your primary
residence, including the shipment of household goods, packing and limited
unpacking by carrier, insurance coverage for household goods on an actual cash
value basis, shipment of one automobile, and travel expenses to the new
residence.

 

  •  

Reimbursement of up to $3,500/mo of your out-of-pocket costs incurred prior to
June 30, 2012 for airfare to commute between Chicago and your work location,
including temporary lodging and car allowance, not to exceed $24,500.00,
including a tax gross-up on these expenses.

 

  •  

Reimbursement for up to two pre-move house hunting trips with your spouse, not
to exceed in the aggregate 7 days and 6 nights.

 

  •  

Reimbursement of reasonable travel expenses to the new location for you and your
family on the final trip, which includes driving one car at current Company
mileage reimbursement and meals while en route.

 

  •  

Closing costs incurred on the sale of your current residence (including real
estate commissions) and closing costs on the purchase of a new home in
Alpharetta, including a tax gross-up on these closing costs.

 

  •  

All travel expenses shall be reimbursed only in accordance with Agilysys
policies on How to Expense Meals and Snacks HR-17-07, Agilysys Travel Policy
HR-17-01, and How to Make Airline/Hotel Reservations and Rent a Car HR-17-03,
which are attached.

 

  •  

In consideration of Agilysys’ direct payment and/or reimbursement of expenses
associated with the relocation, you agree that if you voluntarily terminate your
employment (or if you are involuntarily terminated for cause) within twenty-four
(24) months of your relocation, you must repay all direct payments and/or
reimbursement.